543 U.S. 960
ARMSTRONGv.BOULDEN, BANKRUPTCY JUDGE, UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF UTAH, ET AL.;ARMSTRONGv.CORNISH, CHIEF BANKRUPTCY JUDGE, UNITED STATES BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF OKLAHOMA, ET AL.; andARMSTRONGv.CORNISH, CHIEF BANKRUPTCY JUDGE, UNITED STATES BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF OKLAHOMA, ET AL.
No. 04-411.
Supreme Court of United States.
November 1, 2004.

1
C. A. 10th Cir. Certiorari denied. Reported below: 97 Fed. Appx. 287 (third judgment); 101 Fed. Appx. 773 (first judgment); 102 Fed. Appx. 118 (second judgment).